DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 15 March 2022.
Claims 1, 5, 6, 8, 9, 10, 11, and 12 have been amended.
Claim 12 has been added.
Claims 1-12 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 3 May 2021 with regards to the 112a and 112b rejections have been fully considered but they are not persuasive.

With respect to the claims 1-11, the Applicant has argued generally on pages 9-11 of their response that the Applicant has amended the claims in accordance with the Examiner’s comments, and that the claims now distinctly claim the subject matter which the applicant’s regards as the invention.  The Examiner respectfully disagrees with the Applicant’s assertions with regards to the claims in view of the newly amended claim language.  First, it is noted that the Applicant has titled this subsection of their arguments “35 USC 112 Indefinite,” however it is noted that the claims were rejected under 35 USC 112a for a failure to be supported by the original written description, as well, and the Applicant has failed to address these rejections at all; thus, the Examiner maintains that the rejections are proper.  Second, as the Applicant has merely made conclusory statements with regards to the rejections under 112, and failed to articulate any reasoning, or show any evidence as to how the amendments remedy the deficiencies under 112b, the Examiner is not persuaded that the Applicant has amended the claims in accordance with the Examiner’s previous statements.  The amended claims are rejected below with explanations for each claim’s remaining deficiencies.  Therefore the Examiner maintains that these rejections are proper.

Applicant's arguments filed 3 May 2021 with regards to the 101 rejections have been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on pages 11 and 12 of their response, “Specifications that establish having a process with a tangible benefit are to be considered patent eligible and are not to be considered an abstract idea. Applicant asserts that the specification describes a clear and significant improvement upon the use of a machine to manage a microgrid with realtime control over a variety of resources and cost optimization that bring the invention outside a categorization of organizing human activity or mental processing. Per MPEP 2106, “In determining patent eligibility, examiners should consider whether the claim ‘purport(s) to improve the functioning of the computer itself’ or ‘any other technology or technical field.’” See Alice Corp. Pty. Ltd. v. CLS Bank Int’, 134 S. Ct. 2347, 2359, 110 USPQ2d 1976, 1984 (2014). As MPEP 2106 further states that, “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement”, Applicant notes that the specification is particular in using data from electronic devices to develop an optimization solution which takes into account the energy cost and demand charge, thus saving a user the inefficiency of direct control over resources.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has merely made a conclusory statement that their specification “describes a clear and significant improvement upon the use of a machine to manage a microgrid with realtime control over a variety of resources and cost optimization,” however they have failed to show any evidence that such an asserted “improvement” actually exists.  Additionally, the Examiner notes that the Applicant has failed to show any evidence that using a machine to manage a microgrid with realtime control over a variety of resources and cost optimization is an improvement in the functioning of a computer, another technology, or technical field.  Notably, the use of a machine as generic tool to carry out the abstract idea or perform its normal functions, does not integrate an abstract idea into a practical application, and does not add significantly more to the abstract idea itself (See MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”).  Notably, the Examiner notes that using a computer to schedule energy usage/production, and to “control” operation, is merely using a computer to perform the abstract idea, and thus, does not improve any technology or technical field.  Second, with regards to the Applicant’s argument that using data to develop an optimization solution saves a user from inefficiency of direct control over resources, the Examiner is unpersuaded.  In particular, the improvements in efficiency gained merely through the use of the computer, is deemed insufficient to improve the functioning of a computer, another technology, or technical field (MPEP 2106.05(f)).  Additionally, the Examiner notes that developing an optimization solution is merely the performance of an abstract idea, and thus, can not integrate itself into a practical application or add significantly more to the abstract idea.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 12 of their response, “Claim 1 recites “real-time resource optimization control for short-term scheduling of microgrid resources”. Applicant contends that persons of ordinary skill in the art would understand such functionality necessarily is dependent upon the use of technology to accomplish machine to machine communication. At [0021], the current specification includes embodiments where such real-time value of Load are utilized to create forecasts to automate optimized cost schedules on a continuous basis. Such real-time interface is inherently dependent upon technology and beyond the limitation of presenting notification to users.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that at no point in the claims has the Applicant claimed, “real-time resource optimization control for short-term scheduling of microgrid resources,” besides the preamble of the claims, which provides no weight to the claimed invention.  In this case, the Applicant is merely recites, “A method for minimizing operational costs through real-time resource optimization control for short-term scheduling of microgrid resources, comprising…”  In this case, the Applicant has merely referred to the goal or intended use of the claimed invention, and thus, would not integrate the abstract idea into a practical application.  Second, the Examiner notes that the use of “technology” for “machine to machine communication” is merely using a computer as a tool to carry out the abstract idea.  MPEP 2106.05(a)(II) states, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.”  As such, the mere use of the computers to perform the abstract idea does not integrate the abstract idea into a practical application.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 3 May 2021 with regards to the prior art disclosing the claimed invention have been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on page 13 of their response, “Regarding Claims 1 and 6, Examiner, the cited portion of Idrees teaches most of the limitations of Claims 1 and 6. However, Examiner does note Idrees is not applicable to “predicting day-ahead load usage...including demand responses”. Examiner cites that further in view of Kearns, combination describes an obvious use of: ‘Establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider’s energy tariff; and ii. Transforming the long term utility demand charge of said energy provider’s energy tariff into an incremental cost curve for demand charge component’. Therefore, where the current application exceeds the teaching of the combined prior art, the application cannot be obvious to their teaching. Applicant suggests that Kearns’ optimization engine is different from applying an incremental cost of import. Applicant notes that the events described in Kearns are regarding management of battery state-of-charge levels. Applicant concedes that the combination of Idrees with Park may anticipate day-ahead load usage, however, the claims of the current application are inclusive of more functionality than the planned events described in Idrees and Kearns.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., predicting day-ahead load usage including demand responses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notably, at no point in any of the Applicant’s claims, has the Applicant claims “demand responses,” and thus, this argument is deemed moot.  Second, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In this case, the Applicant merely recites that limitation, “‘Establishing hybrid incremental cost curve of energy import from a provider comprised of: i) establishing an incremental cost curve for energy charge component from said energy provider’s energy tariff; and ii. Transforming the long term utility demand charge of said energy provider’s energy tariff into an incremental cost curve for demand charge component,” and then concluded that the current application exceeds the teaching of the combined prior art; however, the Applicant has not actually addressed or explained why the cited prior art, and cited portions of prior art, do not teach the claims, as identified in the non-final rejection mailed 15 September 2021.  Third, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, the Applicant’s arguments merely allege that the claimed references do not disclose the claimed invention, but they fail to explain exactly why the claims are novel over the cited references, or how the amendments made avoid the references.  Thus, the Applicant’s conclusory arguments and statements are deemed unpersuasive.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “estimating day-ahead load forecast by the said microgrid and corresponding day-ahead import schedule.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application estimating the corresponding day-ahead import schedule in addition to a day-ahead load forecast.  Notably the original disclosure recites these things as the same thing, but now the Applicant has amended the claim to recite them as different components, which is not supported.  With regards to the specification, the Applicant’s sole disclosure with regards to estimating the forecasted load is in paragraph 17 and 18.  With regards to this, paragraph 17 states, “Referring to Fig. 1, which is a diagram illustrating an example of how the components of the systems and methods may interact, this procedure combines the monthly optimization and short-term optimization by measuring and decomposing a month to a Day-Ahead Import Schedule [101], developing an Incremental Cost of Import (ICI) [102], applying Import Cost Constraints (ICC) [103], conducting Short Term Scheduling, Optimization and Control (STS) [104], and resetting the Peak Demand Level Incurred to Zero at the end of the month.”  Paragraph 18 states, “Referring to Fig. 2, which is a flow chart depicting the general process by which the systems and methods may estimate Day ahead forecasted load demanded by the microgrid and Day ahead Renewable forecast, Archives of Load Data Values [206] and Forecast Parameters [207] commonly known in the industry are utilized to determine a Day-Ahead Load Forecast [203]. Archives of Load Data Values [208] and Forecast Parameters [209] commonly known in the industry are utilized to determine a Day-Ahead DER Forecast [204]. Depending on the embodiment, the Real-Time Values of Resources and Loads, the Day-Ahead Load Forecast [203], the Day-Ahead DER Forecast [204], Import Cost without Demand Charge [205], or a combination thereof may be used to design a Day-Ahead Import Schedule [201].”  As shown here, nothing in this disclosure describes estimating forecasted day-ahead load forecast demanded by said microgrid and corresponding day-ahead import schedule.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-12 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant has amended the claim to state, “establishing an incremental cost of import curve from a provider comprised of: i) establishing an incremental energy cost of import curve for energy charge component from said energy provider's energy tariff; and ii. transforming the utility demand charge of said energy provider's energy tariff into an incremental cost of import curve for demand charge component.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose a establishing a cost curve that comprises establishing an incremental energy cost of import curve for charge component from an energy tariff and transforming demand charge into an incremental cost of import curve for demand charge.  First, paragraphs 8, 19, and 22 of the Applicant’s specification are the only portions of the original disclosure which even discuss a “curve.”  Notably, paragraph 8 of the Applicant’s specification states, “The invention combines both demand and energy costs for a particular microgrid site across a day. The DOE defines the microgrid as "a group of interconnected loads and distributed energy resources within clearly defined electrical boundaries that acts as a single controllable entity with respect to the grid".   The invention's systems and methods utilize an optimization formulation that optimizes resources and utility energy and demand charge rates. In some embodiments, microgrids can be managed in a way that (1) Minimizes the total cost of operation including utility energy and demand charges. Since demand Charge is determined based on a monthly interval and energy charge is determined based on short intervals (e.g. 20 minutes), this procedure combines the monthly optimization and short-term optimization by decomposing a month to days and then to short intervals by (1) At the beginning of each day (or every hour) run a day-ahead scheduled optimization (e.g. 24 hour with one hour intervals or 48 hours) using import cost without any demand charge and get the import schedule from this result. This step can be conducted every hour instead of once a day to improve forecasting accuracy, (2) Divide the import schedule into segments (roughly 10%), (3) Calculate the cost of import for each segment based on the method described in the previous section and insert them as the incremental cost curve. This calculation should include the on-peak/ off-peak hour energy and demand charges accurately, (4) Abandon the incremental demand Import cost obtained in (3) using only import energy cost for the following two conditions of a) the load demand is less than the historical monthly peak capacity for the site and b) the load level is less than the actual peak demand incurred from the beginning of the month, (5) Conduct short term optimization scheduling and control (e.g. 12 5- minute intervals) continuously once per interval (e.g. 5 minutes) using the incremental cost obtained for energy and demand in (4), (6) deploy set point controls in the next interval, (7) Continue this process at the start of each day (or each hour depending on the design), and (8) If at the end of the month, reset the peak demand level to zero and go back to (1). The systems and methods of the present invention enable the microgrid operator to create microgrid resource schedules that optimize usage of inter-tie flows and distributed energy resources to achieve total minimum operational cost considering both short-term energy charges and long- term demand charges.”  Paragraph 19 states, “Referring to Fig. 3, which depicts the general process by which the invention establishes an incremental cost of import, the Day-Ahead Import Schedule determined in Fig.2 can be divided into segments of defined load levels [303] to create a Demand Charge Incremental Cost for each Segment [304]. In some embodiments of the invention, the import schedule profile obtained may be divided into a number of segments, such as though not necessarily limited to a range of 10-100 segments; each representing 10% to 1% of the total profile respectively. While increasing the number of segments will improve the accuracy of incremental Import Cost calculation, it will also increase the computation need of the method. Preferred embodiments of the inventive systems and methods utilize 10 segments, each representing 10% of the import schedule profile. Considering the number of hours in every month that the load falls within each segment, the invention will establish a Demand Charge for a particular segment. Plotting the Demand Charge Incremental Cost for each Segment [304] against the Establish Demand or load levels for different Segment [305], the resulting curve is the Incremental Cost of Import [301].”  Paragraph 22 continues, “Referring to Fig. 6, which is a bar graph depicting the results of a microgrid use case describing the general process by which the systems and methods may utilize the day-ahead load and renewable forecast profile along with other data to determine a demand charge curve, the invention utilizes the forecast day-ahead load profile along with other data to determine an incremental demand charge curve which combines energy and demand charge at different load levels. During a high load demand period, the proposed invention is capable of recognizing the higher demand charge and defining appropriate utility charges for optimization. Equipped with appropriately calculated energy and demand user charges, the invention examines the load profile inputs, and other generation and load source characteristics as defined for a load consuming area to optimize system operation, such as but not limited to, a microgrid. The incremental import cost calculated may be utilized to perform peak shaving irrespective of the duration of each interval or total number of intervals. In some embodiments, while using this model the system can facilitate the modification of the charging and discharging price of batteries such that they charge when the bulk electric system import price for electricity is less and discharge when it is high.”  As shown here, the Applicant fails to disclose establishing any curve by establishing an incremental cost curve for energy charge component.  Additionally, as shown here, the Applicant has failed to disclose any transformation of a long-term utility demand charge into an incremental cost curve for demand charge component.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-12 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant claims, “considering the short term and real time conditions and constraints to determine the applicability of using said incremental cost curve of energy of import to conduct Short Term Scheduling and Optimization (STS).”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application considering short term and real time conditions and constraints to determine the applicability of using a hybrid incremental cost curve of energy of import.  The Applicant has failed to disclose considering short term and real time conditions and constraints to determine the applicability of using a cost curve.  Paragraph 20 of the Applicant’s original description appears to disclose the closest description of this element, however paragraph 20 states, “Referring to Fig. 4, which is a flow chart depicting the general process by which the systems and methods determine applicability of Incremental Cost of Import (ICI) [301]. The applicability of the ICI is determined by a sequence of Import Cost Constraints [401]. If the Peak Demand measured in the current period is smaller than the Import Level from the expected historical data, then import cost should use only the Energy Cost [403]. However, if the Peak Demand is higher, it shall be compared against the Highest Peak Demand during the month so far [404]. If it is lower than the Highest Peak Demand During the Month so far, the import cost should only use the Energy Cost component [406]. If the Peak Demand measured in the current period is yet higher than the Highest Peak Demand during the month so far, the ICI is the optimal solution [405]. In some embodiments, this will optimize the total cost of operation considering energy import energy and demand user rates.”  As shown and emphasized here, the Applicant’s original description fails to disclose considering short term and real time conditions and constraints to determine the applicability of using an incremental cost of energy import curve.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-12 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant has amended the claim to state, “applying incremental curve of import to perform optimal control of microgrid resources in short term scheduling and real-time operation.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application applying an incremental cost of import to perform optimal control of microgrid resources in short term scheduling and real-time operation.  The Applicant has failed to disclose applying a cost to perform any optimal control of microgrid resources, whether it be in scheduling or operation.  The Examiner notes that paragraph 21 does refer to conducting short term scheduling and optimization “continuously once per interval” using the costs, and deploying set point controls in the next interval as an optimized control set, in paragraph 21 of their original specification, however this does not equate to the Applicant’s amended claim language.  Appropriate correction is required.  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-12 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 5, the Applicant has claimed, “wherein the said incremental cost of import is comprised of: a. realtime values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts; b. incremental demand charge.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application an incremental cost curve of energy import that is comprised of: a. real-time values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts, and an incremental demand charge.  The Applicant has failed to disclose a cost curve that is comprised of real-time values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts, and an incremental demand charge.  It is also noted that the Applicant would also fail to meet the requirements under 35 USC 112a for lacking written description support to show the Applicant was in possession of the claim invention, as the specification does not set forth any means or steps used to format real-time values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts, and an incremental demand charge, into a “cost curve.”  Appropriate correction is required.  Claim 10 recites similar limitations and is rejected for similar reasons.  

With respect to claim 11, the Applicant has claimed, “wherein said incremental cost of import curve is deployed into the next STS interval for determination of an optimized control set.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose in their original filed application an incremental cost of import curve, and deploying the cost curve into the next STS interval for determination of an optimized control set.  The Examiner notes that the Applicant has failed to disclose a cost curve being deployed into the next STS interval for determination of an optimized control set.  Notably, the Applicant states in paragraph 8, “The invention's systems and methods utilize an optimization formulation that optimizes resources and utility energy and demand charge rates. In some embodiments, microgrids can be managed in a way that (1) Minimizes the total cost of operation including utility energy and demand charges. Since demand Charge is determined based on a monthly interval and energy charge is determined based on short intervals (e.g. 20 minutes), this procedure combines the monthly optimization and short-term optimization by decomposing a month to days and then to short intervals by (1) At the beginning of each day (or every hour) run a day-ahead scheduled optimization (e.g. 24 hour with one hour intervals or 48 hours) using import cost without any demand charge and get the import schedule from this result. This step can be conducted every hour instead of once a day to improve forecasting accuracy, (2) Divide the import schedule into segments (roughly 10%), (3) Calculate the cost of import for each segment based on the method described in the previous section and insert them as the incremental cost curve. This calculation should include the on-peak/ off-peak hour energy and demand charges accurately, (4) Abandon the incremental demand Import cost obtained in (3) using only import energy cost for the following two conditions of a) the load demand is less than the historical monthly peak capacity for the site and b) the load level is less than the actual peak demand incurred from the beginning of the month, (5) Conduct short term optimization scheduling and control (e.g. 12 5- minute intervals) continuously once per interval (e.g. 5 minutes) using the incremental cost obtained for energy and demand in (4), (6) deploy set point controls in the next interval, (7) Continue this process at the start of each day (or each hour depending on the design), and (8) If at the end of the month, reset the peak demand level to zero and go back to (1). The systems and methods of the present invention enable the microgrid operator to create microgrid resource schedules that optimize usage of inter-tie flows and distributed energy resources to achieve total minimum operational cost considering both short-term energy charges and long- term demand charges.”  Additionally, paragraph 21 states, “Referring to Fig. 5, which is a flow chart illustrating an example of the general process by which the systems and methods apply the incremental cost of import in a particular embodiment of the described invention, Archives of Load Data Values [502] and Load Forecast Parameters [503] commonly known in the industry together with Real-time value of Load are utilized to determine a Load Forecast Short-Term [507]. Archives of Renewable Data Values [504] and Renewable Forecast Parameters [505] commonly known in the industry together with Real-time value of renewable resources are utilized to determine the Renewable Short-Term Forecasts [508]. Depending on the embodiment, the Real-Time Values of Resources and Loads [506], the Load Forecast Short-Term [507], the short term renewable Forecasts [508], Incremental Import Cost [509], or a combination thereof may be used to conduct Short Term Scheduling and Optimization (STS) [501]. Conduct STS continuously once per interval using the costs determined by Import Cost Constraints [401]. Deploy set point controls in the next interval as an Optimized Control Set [510].”  As shown and emphasized in these sections, the Applicant has failed to disclose deploying an incremental cost of import curve into a next STS interval for determination of an optimized control set.  Appropriate correction is required.  Claim 12 recites similar limitations and is rejected for similar reasons.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, the Applicant claims, “establishing an incremental cost of import curve from a provider comprised of: i) establishing an incremental energy cost of import curve for energy charge component from said energy provider's energy tariff.”  The Applicant has rendered this claim indefinite and unclear for failing to provide antecedent basis.  In particular, the Applicant has failed to define or describe previously within the claim “an energy provider’s energy tariff,” thus rendering it unclear as to what this value is referring to in the claim.  For the purpose of examination, the Examiner will interpret the claim to read, “establishing an incremental cost of import curve from a provider comprised of: i) establishing an incremental energy cost of import curve for energy charge component from an energy provider's energy tariff.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-12 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

With respect to claim 1, the Applicant claims, “considering the short term and real time conditions and constraints to determine the applicability of using said incremental cost of energy of import curve to conduct Short Term Scheduling and Optimization (STS).”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  First, the Applicant has failed to define how the applicability of using said incremental cost of energy of import curve to conduct Short Term Scheduling and Optimization is determined or what it means to be applicable.  In particular, the claim refers to considering the short term and real time conditions and constraints to determine the applicability of incremental cost of energy of import curve, however it remains unclear as to what exactly is being determined and how one is to determine the applicability of incremental cost of import.  Second, the Applicant has rendered the claim indefinite and unclear as they have not defined or described what is being scheduled or optimized.  In particular, the claim states, “determine the applicability of using said incremental cost of energy of import curve to conduct Short Term Scheduling and Optimization (STS),” however it remains unclear as to what “Short Term Scheduling and Optimization” refers to in this recitation.  Additionally, it is noted that the capitalization of words in the phrase, “Short Term Scheduling and Optimization,” appears to indicate that this is a proper noun or a title of some known component, which further renders this element unclear, as the Applicant has failed to specifically define this named thing claimed.  Third, the Applicant has rendered this claim element indefinite and unclear for failing to provide antecedent basis for the recitation, “the short term and real time conditions and constraints.”  In particular, the Applicant has not previously recited or defined within their claim short term conditions and constraints, or real time conditions and constraints, thus rendering it unclear as to what variables the Applicant is referring to with this recited element.  For the purpose of examination, the Examiner will the claim to read, “considering short term and real time conditions and constraints to determine whether to use said incremental cost of energy of import curve to conduct short term scheduling and optimization (STS) of energy importation.”  Claim 6 recites similar limitations and is rejected for similar reasons.  Additionally, claims 2-5 and 7-10 depend upon claims 1 and 6, respectfully, and therefore are rejected as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) estimating day-ahead load forecast demanded by the said microgrid and corresponding day-ahead import schedule; establishing an incremental cost of import curve from a provider comprised of: i) establishing an incremental energy cost of import curve for energy charge component from said energy provider's energy tariff, and ii. transforming the utility demand charge of said energy provider's energy tariff into an incremental cost of import curve for demand charge component; considering the short term and real time conditions and constraints to determine the applicability of using said incremental cost of energy import curve to conduct Short Term Scheduling and Optimization (STS); applying incremental cost of import to perform optimal control of microgrid resources in short term scheduling and real-time operation.
The limitations of 
estimating day-ahead load forecast demanded by the said microgrid and corresponding day-ahead import schedule; establishing an incremental cost of import curve from a provider from said energy provider's energy tariff, and transforming the utility demand charge of said energy provider's energy tariff into an incremental cost of import curve for demand charge component; considering the short term and real time conditions and constraints to determine the applicability of using said incremental cost of energy import curve to conduct Short Term Scheduling and Optimization (STS); applying incremental cost of import to perform optimal control of microgrid resources in short term scheduling and real-time operation; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as well as the performance of fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations). That is, nothing in the claim element precludes the steps from practically being performed in the mind, or using a computer as a tool. For example, estimating day-ahead load forecast demanded by a microgrid and a day-ahead import schedule, encompasses a human estimating a load that will be demanded a day in advance, which is purely a mental step.  For example, establishing an incremental cost curve of energy import, that comprises an incremental cost curve for energy charge and an incremental cost curve for demand charge, is merely the setting of a cost for a product, which is merely a fundamental economic practical and the management of commercial interactions.  For example, determining applicability of a hybrid incremental cost curve of energy import using import cost constraints and conditions, encompasses a user thinking about constraints and if they are applicable, as well as managing a commercial interaction as setting the rules for costs.  For example, applying the incremental cost curve of energy import in short term scheduling and optimization, encompasses a user mentally scheduling a load based on cost.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if a claim encompasses fundamental economic practices and management of commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology or technical field.  Notably, though the claims’ preambles refer to a microgrid, the microgrid is not claimed itself, nor is it described how any additional elements within the claim would improve the functioning of the microgrid itself, instead of just using it in a traditional manner.  The claims do not recite the use of or apply the abstract idea with a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking it to a particular technological environment.  Instead, the claims recite additional elements that narrow the field of use to a particular technological environment of load scheduling.  In addition, the claims recite the use of a general purpose computer (claim 6) as a tool to carry out the abstract idea.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the mere limiting of the abstract idea to a particular technological environment cannot provide an inventive concept.  In addition, the use of a generic computer to perform the steps cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims, 2-5 and 7-12, taken individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  In particular, the claims define the variables that are used to estimate a day-ahead import schedule without defining how they are used, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2 and 7).  In addition, the claims recite elements that make up the incremental cost of import, but now how that are used or integrated to generate the cost of import, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 3 and 8).  In addition, the claims recite generic rules used when following import costs constraints, which is merely a further recitation of the management of a commercial interaction and thus “certain methods of organizing human activities,” as well as “mental processes,” and thus directed towards the same abstract idea as claims 1 and 6.  Additionally the claim narrow the field of use of the abstract idea, by defining the variables to be used in an import cost, which does not integrate the abstract idea into a practical application (claims 4 and 9).  In addition, the claims further define the variables used in the incremental cost of import, however they have not defined how they are used or manipulated, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 5 and 10).  In addition, the claims further describe using the hybrid incremental cost curve of energy import in the next scheduling interval, which is deemed a further recitation of management of a commercial interaction and thus “certain methods of organizing human activities,” as well as “mental processes,” and thus directed towards the same abstract idea as claims 1 and 6, as this is merely further reciting using a cost curve in another time period for scheduling of consumption purposes (claims 11 and 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Idrees et al. (US 2014/0163756 A1) (hereinafter Idrees), in view of Kearns et al. (US 2014/0070756 A1) (hereinafter Kearns).  

With respect to claims 1 and 6, Idrees teaches:
Estimating day-ahead load forecast demanded by the said microgrid and corresponding day-ahead import schedule (See at least paragraphs 9, 16, 26, 37, 67, 71-74, and 93 which describe predicted a load demanded as a day-ahead import schedule).
Establishing an incremental cost of import curve from a provider comprised of: establishing an incremental energy cost of import curve for energy charge component from said energy provider's energy tariff (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day).
Considering the short term and real time conditions and constraints to determine the applicability of using said incremental cost of energy import curve to conduct Short Term Scheduling and Optimization (STS) (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day, wherein the constraints are determined and used to restrict importing, including energy provided by an alternative source, the predicted load, the current load, historic load, and the time of day).
Applying incremental cost of import to perform optimal control of microgrid resources in short term scheduling and real-time operation (See at least paragraphs 9-12, 15, 16, 19, 53-56, 67-74, 83-86, 93, 97, and 107-116 which describe applying the cost of import and constraints to schedule energy usage and where to acquire energy from, wherein the usage and acquiring is optimized).

Idrees discloses all of the limitations of claims 1 and 6 as stated above.  Idress does not explicitly disclose the following, however Kearns teaches:
Establishing an incremental cost of import curve from a provider comprised of: i) establishing an incremental energy cost of import curve for energy charge component from said energy provider's energy tariff; and ii. transforming the utility demand charge of said energy provider's energy tariff into an incremental cost of import curve for demand charge component (See at least paragraphs 76, 78, and 79 which describe an optimization engine that uses incremental energy costs and incremental demand charges when determining operating parameters for a load, including demand responses and importing electricity).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of predicting day-ahead load usage for an entity, wherein the system determines the imported cost of energy throughout the segmented day and the availability of power via a distributed energy resource system, and wherein the energy usage and sourcing is scheduled based on the various factors of Idrees, with the system and method of an optimization engine that uses incremental energy costs and incremental demand charges when determining operating parameters for a load, including demand responses and importing electricity of Kearns.  By accounting for incremental energy costs and incremental demand charges when determining an incremental import cost of electricity, a planning system will predictably be able to determine and forecast the cost of electricity at different demand levels in the future, which will allow for optimal scheduling.

With respect to claims 2 and 7, the combination of Idrees and Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the day-ahead import schedule is estimated by using: a. real-time values of resources and loads; b. day-ahead load forecast; c. day-ahead distributed energy resource forecast; and d. import cost without a demand charge (See at least paragraphs 9, 16, 26, 37, 67, 71-74, and 93 which describe predicted a load demanded as a day-ahead import schedule, wherein the schedule is based on current loads, predicted loads, alternative energy resources and the weather; and wherein the import cost is used for non-high demand times as well as demand times).

With respect to claims 3 and 8, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the incremental cost of import is comprised of a demand charge wherein a demand charge is comprised of a demand charge incremental cost; wherein a demand charge incremental cost comprises Day-Ahead Import Schedule divided into segments (See at least paragraphs 9, 35 and 107-116 which describe establishing a cost of importing electricity from a grid during segments throughout a day).

With respect to claims 5 and 10, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the said incremental cost of import curve is comprised of: a.    realtime values of resources and loads, short-term load forecast, short-term distributed energy resource forecasts; b.    incremental demand charge (See at least paragraphs 9, 16, 26, 37, 67, 71-74, 93, and 107-116 which describe calculating costs of importing energy from a grid based on current loads, predicted loads, alternative energy resources and the weather; and wherein the import cost is used for non-high demand times as well as demand times, and wherein the schedule made is optimized).

With respect to claims 11 and 12, Idrees/Kearns discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Idrees teaches:
Wherein said incremental cost of import curve is deployed into the next STS interval for determination of an optimized control set (See at least paragraphs 9-12, 15, 16, 19, 53-56, 67-74, 83-86, 93, 97, and 107-116 which describe applying the cost of import and constraints to schedule energy usage and where to acquire energy from, wherein the usage and acquiring is optimized).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Idrees and Kearns as applied to claims 1 and 6 as stated above, and further in view of Park et al. (US 2016/0036247 A1) (hereinafter Park).

With respect to claims 4 and 9, Idrees/Kearns discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Idrees teaches:
Wherein the energy import cost constraints comprise: using energy cost when a peak demand measured in a current period is less than an import level from historical data; and using an incremental cost of energy import when a peak demand measured in the current period is greater than the highest peak demand during the month so far (See at least paragraphs 9, 16, 66-74, 83-89, and 107-115 which describe using import costs of energy and the demand in order to determine whether to use stored energy or importing energy from a grid, wherein the stored energy is used when the energy usage is below a level, and importing energy when the energy usage exceeds the energy available in storage).

Idrees discloses all of the limitations of claims 4 and 9 as stated above.  Idrees does not explicitly disclose the following, however Park teaches:
Wherein the energy import cost constraints comprise: a. using energy cost when a peak demand measured in a current period is less than an import level from historical data; b. comparing the peak demand to a highest peak demand during the month so far when a peak demand measured in the current period is greater than an import level from historical data; c. using energy cost when a peak demand measured in the current period is less than the highest peak demand during the month so far; and d. using an incremental cost of energy import when a peak demand measured in the current period is greater than the highest peak demand during the month so far (See at least paragraphs 8, 9, 10, 21-27, and 32-40 which describe comparing the highest peak energy for a period to the high energy usage, wherein if the usage passes a level, then using the imported energy, and if it is less than the level then using the battery to power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of predicting day-ahead load usage for an entity, wherein the system determines the imported cost of energy throughout the segmented day and the availability of power via a distributed energy resource system, and wherein the energy usage and sourcing is scheduled based on the various factors of Idrees, with the system and method of an optimization engine that uses incremental energy costs and incremental demand charges when determining operating parameters for a load, including demand responses and importing electricity of Kearns, with the system and method of comparing the highest peak energy for a period to the high energy usage, wherein if the usage passes a level, then using the imported energy, and if it is less than the level then using the battery to power of Park.  By comparing the current usage to the highest peak usage each month, a system will be able to use historic information as well as current information in order to determine the optimal energy source to use for powering a load, which will predictably reduce the cost of electricity for the consumer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
17 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628